Exhibit 10.1

 

AMENDMENT No. 1

TO

STOCK OPTION AGREEMENT

(Under the HyreCar Inc. 2016 Equity Incentive Plan)

 

This Amendment No. 1 to Stock Option Agreement (this “Amendment”) is made with
reference to that certain Stock Option Agreement (the “Agreement”), by and
between HyreCar Inc., a Delaware corporation (the “Company”) and the Participant
of the Company’s 2016 Equity Incentive Plan (the “Plan”) listed below.
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

WHEREAS, the parties desire to amend the Agreement to provide for the potential
acceleration of vesting requirements for awards made under the Plan in the event
of a Change in Control; and

 

WHEREAS, pursuant to Section 5.10 of the Agreement, the Agreement may only be
amended by a written instrument signed by the parties.

 

NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

1. The following is inserted at the end of the Section 3.2 of the Agreement
titled “Vesting Schedule:”

 

In the event that a Change in Control occurs, then:

 

(a) any unvested or unexercisable portion of any Option carrying a right to
exercise shall become fully vested and exercisable; and

 

(b) the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Option granted under the Plan shall lapse and such
Options shall be deemed fully vested and any performance conditions imposed with
respect to such Options shall be deemed to be fully achieved at target
performance levels.

 

2. Acknowledgement. The parties acknowledge that except for the amendment
expressly set forth in this Amendment, all other terms and conditions of the
Agreement shall be unaffected hereby and remain in full force and effect. The
parties reaffirm, ratify and confirm their respective obligations, covenants and
agreements under the Agreement.

 

  HYRECAR INC.     Date: ____, 2019       Name:    Title:       PARTICIPANT:    
      Name:

 